exhibit104formofbreak_image1.jpg [exhibit104formofbreak_image1.jpg]Exhibit 10.4


Albemarle Corporation
4250 Congress Street
Suite 900
Charlotte, North Carolina 28209






1 August 2019
The Directors
Mineral Resources Limited
1 Sleat Road
Applecross WA 6153
Australia
Dear Directors
Payment of break fee
This letter deed is in reference to:
•
the Asset Sale and Share Subscription Agreement between Mineral Resources
Limited (MRL), Wodgina Lithium Pty Ltd (Wodgina Lithium), Albemarle Wodgina Pty
Ltd (Albemarle Wodgina) and Albemarle Corporation (Albemarle) dated 14 December
2018 (as amended from time to time) (Wodgina ASSSA);

•
the Amendment Deed in relation to the Wodgina ASSSA between Wodgina Lithium,
Albemarle Wodgina, MRL and Albemarle dated on or around the date of this letter
deed (Amendment Deed); and

•
the MRL Kemerton Asset Sale Agreement between Wodgina Lithium, MRL, Albemarle
Wodgina, Albemarle and Albemarle Lithium Pty Ltd (Albemarle Lithium) dated on or
around the date of this letter deed (MRL Kemerton ASA).

Unless otherwise defined, capitalised terms in this letter deed have the
definition given in the Wodgina ASSSA.
1
Introduction

1.1
Albemarle acknowledges that if the transactions contemplated under the Wodgina
ASSSA and the MRL Kemerton ASA are not completed in accordance with their terms,
MRL will have incurred significant costs, including significant opportunity
costs.

1.2
Albemarle acknowledges that MRL would not have entered into the Amendment Deed
and the MRL Kemerton ASA without the benefit of this letter deed and it would
not have entered into and continued the negotiations leading up to the execution
of the Amendment Deed and the MRL Kemerton ASA unless MRL had a reasonable
expectation that Albemarle would agree to enter into a letter deed of this kind.

2
Payment of Break Fee

2.1
Subject to paragraph 2.2, Albemarle must pay MRL (or such other entity as
directed by MRL) US$100,000,000 (Break Fee) into an account designated by MRL by
way of electronic transfer of Immediately Available Funds, without set-off or
withholding and within 10 Business Days after receipt of a written demand from
MRL, if:

(a)
Wodgina Lithium or Albemarle Wodgina terminates the Wodgina ASSSA under clause
2.6(b)(i) of the Wodgina ASSSA; or






--------------------------------------------------------------------------------




(b)
Wodgina Lithium terminates the Wodgina ASSSA under clause 2.6(e) of the Wodgina
ASSSA.

2.2
The Break Fee in paragraph 2.1 is not payable if the Wodgina ASSSA is terminated
under clause 2.6(b)(i) of the Wodgina ASSSA where either:

(a)
a Condition under the Wodgina ASSSA was not satisfied or waived by the
Conditions Precedent Date because either Wodgina Lithium or MRL have breached or
repudiated their obligations under the Wodgina ASSSA or the MRL Kemerton ASA; or

(b)
the Condition in clause 2.1(a)(i) of the Wodgina ASSSA was not satisfied or
waived by the Conditions Precedent Date because the Federal Treasurer proposed
or imposed a condition on his or her clearance or approval which Albemarle
Wodgina was willing to accept but Wodgina Lithium was not prepared to accept.

3
Limitation

3.1
Subject to paragraph 3.2, MRL and Albemarle acknowledge and agree that payment
of the Break Fee by Albemarle in accordance with this letter deed will be in
full and final satisfaction of any Claim by MRL or Wodgina Lithium (or any of
their Representatives or Related Bodies Corporate) against Albemarle, Albemarle
Wodgina or Albemarle Lithium (or any of their Representatives or Related Bodies
Corporate) in relation to Completion not occurring under the Wodgina ASSSA or
MRL Kemerton ASA. MRL must procure that Wodgina Lithium and the Representatives
and Related Bodies Corporate of MRL and Wodgina Lithium do not make any such
Claim.

3.2
The limitation contained in paragraph 3.1 will not apply if:

(a)
the Break Fee was paid or payable for the reasons described in paragraph 2.1(b)
of this letter deed;

(b)
Albemarle or Albemarle Wodgina are in breach of a material obligation under the
Wodgina ASSSA (including the obligations in clause 2.2 of the Wodgina ASSSA) or
the MRL Kemerton ASA (including the obligations in clause 2.2 of the MRL
Kemerton ASA); or

(c)
Albemarle or Albemarle Wodgina have otherwise repudiated their obligations under
the Wodgina ASSSA or the MRL Kemerton ASA.

3.3
Without limiting paragraph 3.1, MRL agrees, and must procure that Wodgina
Lithium (and each of their Representatives or Related Bodies Corporate) agree,
that if the Break Fee has been paid by Albemarle in accordance with paragraph
2.1, then in relation to any Claim by MRL or Wodgina Lithium (or any of their
Representatives or Related Bodies Corporate) against Albemarle, Albemarle
Wodgina or Albemarle Lithium (or any of their Representatives or Related Bodies
Corporate) in relation to Completion not occurring under the Wodgina ASSSA or
MRL Kemerton ASA (including in relation to the breaches or repudiation referred
to in paragraph 3.2), the payment of the Break Fee will be taken into account
and offset to the extent of the amount of the Break Fee against any compensation
liability of Albemarle, Albemarle Wodgina or Albemarle Lithium (or any of their
Representatives or Related Bodies Corporate) to MRL or Wodgina Lithium (or any
of their Representatives or Related Bodies Corporate).

4
Assignment






--------------------------------------------------------------------------------




Neither party to this letter deed may assign, novate or otherwise deal with the
benefit of it or any right under it, or purport to do so, without the prior
written consent of the other party.
5
General

Clauses 18.1 (Confidentiality), 21 (Dispute Resolution), 26 (Notices), 27.3
(Further assurances), 27.4 (Rights cumulative), 27.6 (Variation), 27.7 (Waiver),
27.8 (Governing law), 27.9 (Counterparts), 27.10 (Default interest) and 27.11
(Interest payable on overdue amounts) of the Wodgina ASSSA apply mutatis
mutandis to this letter deed.


Please confirm your agreement to the terms of this deed, by executing in the
space provided below.


Yours sincerely,
Albemarle Corporation


Name:
Title:





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





By signing below, we hereby agree to the terms set out in the letter above:


Executed as a deed.


Signed, sealed and delivered by Mineral Resources Limited in accordance with
section 127 of the Corporations Act 2001 (Cth) by:
 
 
Signature of director
 
Signature of director/secretary
Name of director (print)
 
Name of director/secretary (print)







Signed, sealed and delivered by Albemarle Corporation by:
 
 
Signature of witness
 
Signature of authorised signatory
Name of witness (print)
 
Name of authorised signatory (print)






